Citation Nr: 1605856	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-47 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative disc and joint disease of the lumbar spine, currently rated 20 percent disabling.

2.  Entitlement to an initial increased rating for right sciatic radiculopathy, currently rated 10 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2010 rating decision, the RO granted entitlement to service connection for degenerative disc and joint disease of the lumbar spine, assigning a 20 percent rating, effective June 25, 2009.  A notice of disagreement was filed in June 2010, a statement of the case was issued in December 2010, and a substantive appeal was received in December 2010.

The Veteran testified at a Board hearing in December 2015; the transcript is of record.

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  12/14/2015 VBMS entry, Hearing Testimony at 7-8.  

The issues of entitlement to service connection for right arm, right knee, cervical spine, and right shoulder disabilities, all claimed as secondary to the lumbar spine disability, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The July 2015 VA examination report reflects the examiner's notation of the Veteran's complaints of daily pain of the low back which is noted chronically in the VA treatment records.  There are treatment records from the Richmond VA Medical Center (VAMC) for the period through August 5, 2009.  Updated treatment records must be associated with the Virtual folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In support of his appeal, the Veteran submitted an MRI of the lumbar spine completed in December 2015 and treatment record from Memorial Medical Center, specifically J.G.S., M.D.  The treatment report reflects that the Veteran was to return for follow-up treatment around February 9, 2016.  Updated treatment records should be obtained from Memorial Medical Center.  

At the Board hearing, the Veteran testified that the July 2015 VA examination did not adequately reflect the pain associated with his disability.  12/14/2015 VBMS entry, Hearing Testimony at 17.  In light of the Veteran's assertions, he should be afforded another VA examination to assess the severity of his lumbar spine disability.  Such examination should also include a neurological assessment to assess the severity of his right lower extremity radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

At the Board hearing, the Veteran testified that he worked in a tobacco factory twenty years prior.  12/14/2015 VBMS entry, Hearing Testimony at 7-8.  He testified that his back condition interfered with his job duties.  Id. at 8.  A statement should be sought regarding the ways in which his back disability and associated radiculopathy impacts employment and the claim for a TDIU should be adjudicated.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Virtual folder updated treatment records from the Richmond VAMC for the period from August 5, 2009.

2.  Request that the Veteran complete an appropriate release for Memorial Medical Center and, thereafter, request updated treatment records from this medical provider dated from December 10, 2015.  

If such efforts prove unsuccessful, documentation to that effect should be added to the Virtual folder.

3.  Schedule the Veteran for an orthopedic examination with a physician with appropriate expertise to assess the severity of his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the lumbar spine should include range of motion studies.  

The examiner should report whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  

Any such functional loss should be expressed in degrees of additional loss of motion.  The examiner should specifically state if ankylosis and muscle spasm are present.  

The examiner is advised that the Veteran is competent to report limitations during flare-ups.  

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment.  

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his ability to work, to include how the lumbar spine disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his lumbar spine disability.  

The examiner must provide reasons for the opinions.  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the nature and etiology of his right lower extremity radiculopathy associated with his lumbar spine disability.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify all neurological findings in the lower extremities related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.

The examiner should also provide an opinion concerning the impact of the Veteran's right lower extremity radiculopathy on his ability to work, to include how the radiculopathy affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his radiculopathy.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, readjudicate entitlement to increased ratings for the lumbar spine and right lower extremity radiculopathy, and adjudicate entitlement to a TDIU pursuant to § 4.16 (a) & (b).  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





